WilsoN, Judge:
This suit has been submitted for decision on the following agreement between counsel for the respective parties:
It is hereby stipulated and agreed by and between counsel for the respective parties hereto, subject to the approval of the Court, that the merchandise subject of the above-entitled appeal for reappraisement consists of coal-tar medicináis dutiable under Paragraph 28(a) of the Tariff Act of 1930, as amended;
That said merchandise is not listed on the final list promulgated under the provisions of the Custom Simplification Act of 1956, and is therefore subject to appraisement under Section 402 of the Tariff Act of 1930, as amended;
That a similar competitive product is manufactured and sold in the United States at $2.25 per 1000 tablets;
That under the provisions of Paragraph 28(a) the instant merchandise is properly dutiable on the basis of the American selling price of a similar competitive article sold in the United States;
That the said American selling price, as defined in Section 402(a) of the Tariff Act of 1930, as amended, on the date of exportation of the merchandise herein is $2.25 per 1000 tablets; and
It is further stipulated that the appeal be deemed submitted for decision on this stipulation.
On the agreed facts, I find that American selling price, as that value is defined in section 402(e) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, is the proper basis for the determination of the value of the merchandise herein involved, and that such value is $2.25 per 1,000 tablets.
Judgment will be entered accordingly.